SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
      JOSEPH H. ORLANDO
               CLERK                                     RICHARD J. HUGHES JUSTICE
                                                                 COMPLEX
       JOHN K. GRANT                                            P.O. BOX 006
          DEPUTY CLERK
                                                       TRENTON, NEW JERSEY 08625-0006
       MARIE C. HANLEY                                          (609) 815-2950
           CHIEF COUNSEL




                                                  DATE: October 08, 2020


TO:                            ALL COUNSEL OF RECORD

TITLE:                         M.J. V. R.S.
DOCKET NO.:                    A-1071-19T1
OPINION FILED:                 10/08/2020

Dear Counsel:

      The opinion filed in the above matter was found to need typographical,
grammatical or substantive change(s). As a consequence, at the direction of
the court, please substitute the enclosed copy of the opinion. If you have any
questions, please contact the Clerk's Office at 609-815-2950.


          Page 1, attorney appearance section, Robert Seelogy, appellant,
          argued the cause pro se. should be R.S., appellant, argued the
          cause pro se.




                                              JOSEPH H. ORLANDO
                                              CLERK

Enclosure(s)

cc: WestGroup
    Lexis/Nexis



F-Disp-4(rev 9/06)